Electronically Filed
                                                       Supreme Court
                                                       SCAP-14-0001327
                                                       16-DEC-2016
                                                       11:23 AM



                           SCAP-14-0001327

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      RAMONA HUSSEY, M. KA#IMILA NICHOLSON, NATALIA ANTONIA
       HUSSEY-BURDICK, BRENT S. DUPIS, MARVIN D. HESKETT,
                      and JOEL L. MERCHANT,
               Respondents/Petitioners-Appellants,

                                 vs.

                           CALVIN K.Y. SAY,
                   Respondent/Respondent-Appellee,

                                 and

    HOUSE OF REPRESENTATIVES OF THE HAWAI#I STATE LEGISLATURE,
                 Petitioner/Intervenor-Appellee.


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                 (CAAP-14-0001327; S.P. NO. 12-1-0736)

                         ORDER OF CORRECTION
                          (By: Wilson, J.)

                IT IS HEREBY ORDERED that the Opinion of the Court,

filed November 17, 2016, is corrected as follows:

     1.   On page 1 in the caption, “Petitioiner” is corrected to

read “Petitioner.”

     2.   On page 28, the attorney credits are corrected to read:

           Lance D. Collins,
           for appellants Hussey, et al
          Bert T. Kobayashi, Jr. and
          Maria Yun Yue Wang,
          for appellee Say

          Deirdre Marie-Iha,
          for intervenor-appellee
          House of Representatives of the
          Hawai#i State Legislature


     These changes are reflected in the attached pages.   The

Clerk of the Court is directed to take all necessary steps

to notify the publishing agencies of these changes.

               DATED:   Honolulu, Hawai#i, December 16, 2016.


                               /s/ Michael D. Wilson

                               Associate Justice




                                 2